DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 12/31/2021. Claims 1-21 are currently pending. Claims 1 and 8 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In this case, the “synchronization means” of claims 3 and 14 has been interpreted as invoking 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 9108355 B2) in view of Boegli (US 2004/0151796 A1).
	Regarding claim 1, Kume discloses an embossing method for embossing a material on both sides, the method comprising the steps of: feeding the material into a roll nip between a pair of a first roll (11 – Fig. 3a) and a second roll (12 – Fig. 3a), the first roll and the second roll having a plurality of positive projections (15 – Fig. 4, 18 – Fig. 5) and a plurality of negative projections (16 – Fig. 4, 19 – Fig. 5) of identical shaped polyhedral structures (see Figs. 4 and 5), the positive projections elevated above a mean cylindrical surface (14 – Fig. 4, 17 – Fig. 5) of their roll (see Figs. 4 and 5), and the negative projections are recesses reaching below the mean cylindrical surface of their roll (see Figs. 4 and 5), a first subset of the plurality of positive projections disposed on the first roll with a first periodicity (along A-A in Figs. 4 and 5) on a first grid in an axial direction and a second periodicity (along an axis perpendicular to A-A in Figs. 4 and 5) of the first grid in a circumferential direction of the first roll, and a first subset of the plurality of negative projections disposed on the first roll with the first periodicity in the axial direction and the second periodicity in the circumferential direction of the first roll on the first grid, the first subsets of the positive and negative projections interspersed between one another (see Fig. 7c or 8a) in axial and circumferential directions of the first roll, respectively, and a second subset of the plurality of positive projections and a second subset of the plurality of negative projections disposed on a second grid complementary to the first grid, on the second roll (see Fig. 7c or 8a), each of the positive projections and the negative projections on the first roll during operation of the roll and in the roll nip, except for the projections located on edges of the first grid, being surrounded on all sides by positive projections and negative projections on the second roll (see Fig. 7c or 8a), the positive projections of the first roll together with alternating corresponding negative projections on the second roll forming during the operation of the rolls and in the roll nip, a first straight line (y-y) substantially parallel to the axial direction (see Fig. 7c or 8a), and the negative projections of the first roll together with alternating corresponding positive projections on the second roll forming during the operation of the rolls and in the roll nip, a second straight line (x-x) substantially parallel to the axial direction (see Fig. 7c or 8a), and disposing in the first grid the positive projections and the negative projections such that in the axial direction on the first roll each positive projection shares a lateral base border with at least one negative projection adjacent to the positive projection (the shared portion of 14 – Fig. 4), wherein the first straight line (y-y) and the second straight line (x-x) are coincident in a single third line (z-z) (see Fig. 7c or 8a), wherein during operation of the rolls and in the roll nip, lateral oblique surfaces of the positive and (see Fig. 6), to enable a homogenous distribution of the pressure of the material.
	However, Kume does not disclose that the material is a foil material including a metal layer.
Boegli teaches an embossing method comprising feeding a foil material (para. 0035, lines 3-6) between a pair of a first roll (1 – Fig. 1) and a second roll (3 – Fig. 1), wherein the foil material includes a metal layer (para. 0052). One of ordinary skill in the art, upon reading the teaching of Boegli, would have recognized that a foil material as taught by Boegli can be used in the embossing method of Kume as the material since Kume embosses a material using rolls having projections and Boegli teaches that the foil material can be embossed by rolls having projections.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the foil material of Boegli as the material in the method of Kume. One of ordinary skill in the art would have been motivated to make this modification in order to widen the applicability of the method of Kume and thereby reduce costs by eliminating the requirement to purchase an additional rolls for embossing foil material.

Kume, as modified by Boegli, further teaches:
Claim 2, essentially all of the elements of the claimed invention in claim 1.

	Boegli further teaches that the first roll (1 – Fig. 1) is a motor roll and the pair of rolls is configured such the motor roll drives the second roll (para. 0032). Note that the first roll of Boegli is interpreted as a motor roll since rolling the first roll will result in the second roll also rolling. One of ordinary skill in the art, upon reading the teaching of Boegli, would have recognized that the first roll of Kume could be used to drive the second roll as taught by Boegli.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first roll of Kume to be a motor roll as taught by Boegli. One of ordinary skill in the art would have been motivated to make this modification because Kume is silent as to how the rolls are rotated and Boegli provides a known solution.

Claim 3, that the first roll (11 – Fig. 3a, Kume) and the second roll (12 – Fig. 3a, Kume) are synchronized by a synchronization means (the two rolls rotate synchronously so there must necessarily be synchronization means, Kume).

	Claim 4, essentially all of the elements of the claimed invention in claim 3.
	However, Kume, as modified by Boegli, does not expressly discloses that the synchronization means for each of the rolls comprises a teethed wheel.
Boegli further teaches a synchronization means comprising for each of the first roll (1 – Fig. 1) and the second roll (3 – Fig. 1) a teethed wheel (G1, G3 – Fig. 2), the teethed wheels cooperating to synchronize the first roll and the second roll during operation such that the (para. 0033). One of ordinary skill in the art, upon reading the teaching of Boegli, would have immediately recognized that the two wheels of Kume could be synchronized by the synchronization means taught by Boegli.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the embossing method of Kume, as already modified by Boegli, to provide a synchronization means as taught by Boegli since Kume is silent as to how the rolls are synchronized and Boegli provides a known solution.

Claim 5, that the synchronization means comprise the positive projections (15 – Fig. 4, 18 – Fig. 5, Kume) and the negative projections (16 – Fig. 4, 19 – Fig. 5, Kume) of the first roll (11 – Fig. 3a, Kume) and the second roll (12 – Fig. 3a, Kume), the positive projections and the negative projections cooperating to synchronize a rotation of the first roll and the second roll during operation of the rolls. Note that since the positive and negative projections of the first roll interact respectively with the negative and the positive projections of the second roll, the positive and negative projections are interpreted as members of the synchronization means.

	Claim 6, essentially all of the elements of the claimed invention in claim 1.
	However, Kume, as modified by Boegli, does not teach that at least one of lateral oblique surfaces includes a shading structure.
(26 – Fig. 5) for producing through an intended embossing of the foil material an optical shading effect when light is projected on the embossed foil material (para. 0026).
	Therefore, it would have been obvious, before the effective filing date of applicant’s claimed invention, to have modified at least one lateral oblique surface of Kume, as already modified by Boegli, to include a shading structure as taught by Boegli in order to emboss a variety of optical signs in order to provide falsification security and decoration effects (para. 0006, Boegli).

	Claim 7, at least one of the lateral oblique surfaces with the shading structure comprises providing pixelizing embossing structures (para. 0041, lines 3-5, Boegli).

	Claim 16, a tolerance angle between the lateral oblique surfaces of the positive and negative projections of the first roll and the lateral oblique surfaces of the respective negative and positive projections of the second roll is less than 5°. Note that Kume discloses in Fig. 6 that the two rolls are mating rolls. Since they are mating rolls, they have a tolerance angle of 0° between the lateral oblique surfaces of the projections.

	Claim 17, a maximum deviation of a distance between the lateral oblique surfaces of the positive and negative projections of the first roll and the lateral oblique surfaces of the respective negative and positive projections of the second roll is +/-7 µm. Note that Kume 

	Claim 18, the foil material to be embossed has a thickness in a range from 30 µm to 120µm (para. 0051, lines 4-11, Boegli).

Claims 8, 11-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 9108355 B2) in view of Boegli (US 2004/0151796 A1).
	Claims 8, 11-15, and 19-21 recite the same subject matter as recited in claims 1-7 and 16-18 and are accordingly rejected on the same basis.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kume (US 9108355 B2) in view of Boegli (US 2004/0151796 A1) and Staley (US 3264978).
Regarding claim 9, Kume, as modified by Boegli, teaches essentially all of the elements of the claimed invention in claim 8.
	However, Kume, as modified by Boegli, does not teach material of the surface of the first roll and the second roll.
	Staley teaches that a first roll (27 – Fig. 1) and a second roll (28 – Fig. 1) comprise a surface comprising a hard metal (col. 3, lines 31-34 and 49-53). One of ordinary skill in the art, upon reading the teaching of Staley, would have immediately recognized that the first roll and the second roll of Kume could be made out of the materials as taught by Staley including (col. 1, lines 8-12).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the first roll and second roll of Kume to be constructed out of the same material as taught by Staley including providing a surface comprising a hard metal in order to eliminate possible misregistration of the first and second rolls.

	Regarding claim 10, Kume, as modified by Boegli and Staley, further teaches that the surface further comprises a protective layer (38 – Fig. 8a, Staley).

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
	Regarding the interpretation of the limitation “synchronization means” in claims 3 and 14 under 35 U.S.C. 112(f), applicant argues that dependent claims 4, 5, and 15 set forth structural limitations to the limitation and thus, the limitation “synchronization means” should not be interpreted under 35 U.S.C. 112(f).
	However, it is noted that only the “synchronization means” of claims 3 and 14 is interpreted under 35 U.S.C. 112(f) since these claims recite no structural features.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/21/2022